U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 Commission File Number: 333-153502 STREAMTRACK, INC. (Exact name of registrant as specified in its charter) Wyoming 26-2589503 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) For correspondence, please contact: 347 Chapala Street Santa Barbara, California 93101 (Address of principal executive offices) (805) 308-9151 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x At January 14, 2013, there were 253,167,691 shares of the Company’s common stock outstanding. EXPLANATORY NOTE This Amendment No. 1 to the StreamTrack, Inc. (the “Company”) November 30, 2012 Form 10-Q is being filed primarily to restate its November 30, 2012 financial statements to report a contingent royalty liability (the “Royalty”) associated with the purchase of certain assets and liabilities from Lenco Mobile, Inc. (“Lenco”) on December 1, 2011 (the “Acquired Assets”). These Acquired Assets were subsequently acquired by the Company on August 31, 2012 in connection with its acquisition of Radioloyalty, Inc. (“RL”). As a result of the fact that the consideration payable to Lenco is entirely contingent on future events, no liability was recorded by RL as of December 1, 2011. This accounting treatment is appropriate if the Acquired Assets did not represent a business. The Company had previously determined that the Acquired Assets did not represent a business. After several months of consultation and review of this issue with the Staff of the U.S. Securities and Exchange Commission (“SEC”), the Company and the SEC have agreed that the Acquired Assets did represent a business on the December 1, 2011 acquisition date. As a result, the RL has valued the consideration owed to Lenco as of the acquisition date. The Company has reviewed the liability as of the reporting date, November 30, 2012, and determined the balance to be reasonable as of November 30, 2012. The valuation of the contingent liability for the amounts potentially owed to Lenco was determined by RL utilizing some known facts such as the revenues generated using the Acquired Assets since December 1, 2011, along with management’s internal forecast of revenues through the term of the Royalty. Additional revisions to the content of the Form 10-K have also been made to properly classify and account for the convertible debt issued on November 1, 2012, to further clarify the prior acquisition transactions, material relationships, the potential severe dilutive impact of the discount and resulting control issues associated with its convertible notes, and additional details regarding related party working capital financing, among others. As a result of this Amendment No. 1, the Company’s total assets increased $439,646. Total liabilities increased $1,067,696. Total stockholders’ deficit increased $628,050. The Company’s revenues did not change. Costs of sales increased $51,429. Operating expenses did not change. Other expenses increased $264,639. Net loss increased $316,068. For convenience, the entireQuarterly Report on Form 10-Q, as amended, is being re-filed. 2 TABLE OF CONTENTS Page PARTI Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 4 Item 3. Controls and Procedures 12 PARTII Item 1. Legal Proceedings 14 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 3 StreamTrack, Inc. Unaudited Consolidated Balance Sheets As of November 30, As of August31, (Restated) (Restated) Assets Current assets Cash $ $ Accounts receivable, net of allowances of $80,000 and $72,000 at November 30, 2012 and August 31, 2012, respectively Prepaid expenses Total current assets Property and equipment, net Other assets Note receivable Customer list, net Other assets Total other assets Total assets $ $ Liabilities and stockholders’ deficit Current liabilities Accounts payable and accrued expenses $ $ Deferred revenues - Factor line of credit Derivative liabilities embedded within convertible notes payable Capital lease payable Related party payable Contingent royalty payable Convertible notes payable, net of debt discount of $15,727 and $11,299 as of November 30, 2012 and August 31, 2012 Total current liabilities Long term liabilities Deferred revenues - Contingent royalty payable, net of current portion Convertible promissory notes, net of debt discount of $42,167 and $6,370 as of November 30, 2012 and August 31, 2012 Related party convertible promissory notes, net of debt discount of $54,349 and $59,983 as of November 30, 2012 and August 31, 2012 Total long term liabilities Total liabilities Commitments and contingencies (note 5) Stockholders’ deficit: Preferred stock, $0.001 par value; 5,000,000 shares authorized; 100 shares issued and outstanding as of November 30, 2012 and August31, 2012 1 1 Common stock, $0.001 par value: 1,000,000,000 shares authorized; 253,167,691 and 220,098,411 shares issued and outstanding as of November 30, 2012 and August31, 2012 Additional paid-in capital Deferred stock based compensation ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the consolidated financial statements. F-1 StreamTrack, Inc. Unaudited Consolidated Statements of Operations For the Three Months Ended November 30, (Restated) Revenue Advertising $ $ - Services - Total revenue - Costs of revenues Media network - Depreciation Colocation hosting services - Broadcaster fees - Other costs of sales - Total costs of revenues - Gross loss ) - Operating expenses Marketing and sales (includes stock compensation $17,667 and $0 in 2012 and 2011) - Officer compensation - Product development (includes stock compensation $35,333 and $0 in 2012 and 2011) Other expenses (includes stock compensation $26,500 and $0 in 2012 and 2011) - Total operating expenses - Loss from continuing operations ) - Other income (expense) Interest expense (including accretion of $243,833 and $0 for 2012 and 2011) ) - Change in fair value of derivative - Total other income (expense) ) - Loss from discontinued operations - ) Loss before income tax provision or benefit ) ) Income tax (provision) benefit - Net loss ) ) Deemed dividend ) - Net loss attributable to common stockholders $ ) $ ) Basic and diluted net loss per share attributable to common stockholders $ ) $ ) Weighted-average number of shares used in computing per share amounts The accompanying notes are an integral part of the consolidated financial statements. F-2 StreamTrack, Inc. Unaudited Consolidated Statements of Cash Flows For the Three Months Ended November 30, (Restated) Cash flows from operating activities of continuing operations Net loss $ ) $
